                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

MARYANN VARNADOE, on behalf of herself
and on behalf of all others
similarly situated,

       Plaintiff,
v.                                            CASE NO.:

MULTIPLE INNOVATIONS TO RECOVERY, LLC,
d/b/a/ 7 SUMMIT PATHWAYS

      Defendant.
____________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, MARYANN VARNADOE (“Plaintiff”), by and through undersigned

counsel, on behalf of herself and on behalf of all others similarly situated, brings this

action against Defendant, MULTIPLE INNOVATIONS TO RECOVERY, LLC, d/b/a/ 7

SUMMIT PATHWAYS (“Defendant”), and in support of her claims states as follows:

                             JURISDICTION AND VENUE

       1.      This is an action for damages under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. §

215(a)(3), unpaid wages and violations of IRS Code Subsection 7434(d). This Complaint

is filed as a collective action under 29 U.S.C. § 216(b).

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

U.S.C. § 201 et seq.

       3.      The INTERNAL REVENUE SERVICE (“IRS”) will be notified of the

commencement of this action in accordance with Subsection 7434(d) of the Internal
Revenue Code, which provides that “[a]ny person bringing an action under Subsection

[7434](a) shall provide a copy of the complaint to the IRS upon the filing of such

complaint with the court.” 26 U.S.C. § 7434(d).

       4.      Venue is proper in the Middle District of Florida, because all of the

events giving rise to these claims occurred in Hillsborough County, Florida, which lies

within the Middle District.

                                          PARTIES

       5.      Plaintiff is a resident of HILLSBOROUGH County, Florida.

       6.      Defendant MULTIPLE INNOVATIONS TO RECOVERY, LLC operates

an addiction treatment facility in Tampa, in Hillsborough County, Florida.

                               GENERAL ALLEGATIONS

       7.      Plaintiff has satisfied all conditions precedent, or they have been waived.

       8.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       9.      Plaintiff requests a jury trial for all issues so triable.

       10.     At all times material hereto, Named Plaintiff MARYANN VARNADOE

was employed by Defendant.

       11.     The putative class of similarly situated employees consists of all other

hourly facility staff members employed by Defendant within the last three years who

were not paid overtime premium for hours worked over 40. These similarly situated

persons will be referred to as “Members of the Class” or “the Class.”




                                           2
        12.    At all times material hereto, Plaintiff and Members of the Class were

“engaged in the production of goods” for commerce within the meaning of Sections 6 and

7 of the FLSA, and as such were subject to the individual coverage of the FLSA.

        13.    At all times material hereto, Plaintiff and Members of the Class were

“employees” of Defendant within the meaning of the FLSA.

        14.    At all times material hereto, Defendant was an “employer” within the

meaning of the FLSA, 29 U.S.C. § 203(d).

        15.    Defendant continues to be an “employer” within the meaning of the

FLSA.

        16.    At all times material hereto, Defendant was and continues to be an

enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

        17.    At all times relevant to this action, Defendant engaged in interstate

commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

        18.    At all times relevant to this action, the annual gross sales volume of

Defendant exceeded $500,000 per year.

        19.    At all times material hereto, Defendant set Plaintiff’s and Members of the

Class’ work schedules, provided them with specific tasks to perform, provided them with

all of the equipment that they needed to use in order to perform their work, and controlled

the hours and location in which employees worked.

        20.    Thus, Plaintiff and Members of the Class are “employees” covered by the

FLSA, rather than independent contractors who were in business for themselves.




                                         3
       21.     Specifically, Plaintiff and the Class were not employed by Defendant in a

bona fide administrative, executive, or professional capacity. In particular, Plaintiff and

Members of the Class had no authority to hire or terminate any other employee of

Defendant; they had no special or professional qualifications and skills for the explicit

use of which they were employed by Defendant; and they had no control whatsoever over

Defendant’s business operations, even from an administrative standpoint.

       22.     Plaintiff and Members of the Class were paid on an hourly basis. For a

short period of time Plaintiff and Members of the Class were paid a “salary” but

Defendant made improper deductions for partial work days thereby violating the salary

guidelines.

       23.     Thus, Plaintiff and Members of the Class are “non-exempt employees”

who are covered by the FLSA.

       24.     At all times material hereto, the work performed by Plaintiff and Members

of the Class was directly essential to the business performed by Defendant.

                                         FACTS

       25.     Plaintiff MARYANN VARNADOE began working for Defendant as a

behavioral health technician in October 2017 as a 1099 independent contractor.

       26.     Defendant misclassified Plaintiff and other facility staff members in order

to avoid payment of workers’ compensation insurance premiums and other costs of labor.

Plaintiff was advised that they had to stay under a certain number of employees to avoid

these costs.

       27.     Plaintiffe




                                         4
       28.       Plaintiff was then converted to “employee” or W-2 status as a behavioral

health technician. She was paid on an hourly basis. She performed her work in this title

for approximately 3 months after which we was given the title billing manager. Her

responsibilities did not change She was paid hourly. After approximately 1 year, she was

given the title behavioral health technician lead. Her duties did not change. She was

briefly paid a “salary” from which deductions were made for partial or full workdays she

did not work but had worked during the same workweek.

       29.       On information and belief, there are approximately 5 employees of the

company who are paid hourly and receive only straight time for hours worked. The

remaining persons are misclassified as independent contractors and are paid hourly and

receive only straight time for their overtime hours worked. There are approximately 20

such misclassified contractors.

       30.       At least one of Plaintiff’s coworkers objected to the company’s overtime

pay violations and was paid the overtime premium.

       31.       One behavioral health technician in addition to Plaintiff was

reclassified/classified as an employee. Approximately 6 behavioral health techs remain

misclassified.

       32.       Defendant consistently failed to deduct any federal income taxes from the

wages of Plaintiff and Members of the Class who are misclassified. For each tax year,

Defendant reported the wages of Plaintiffs and the Class on IRS Forms 1099 -

Miscellaneous, rather than the appropriate IRS Forms W-2.




                                         5
       33.       As a result, Defendant unlawfully shifted its Internal Revenue Code

liability for paying employment taxes onto Plaintiff and Members of the Class.

       34.       From March 2018 until January 2020, Plaintiff Varnadoe was classified

correctly as a W-2 employee.

       35.       Whether she was classified as a contractor or an employee, Plaintiff was

only compensated at her regular hour rate for any hours she worked beyond forty hours in

one week.

       36.       There were also times during Plaintiff’s employment that hours worked

would be manipulated by the Defendant in order to reduce the amount of regular and

overtime wages owed to her. This practice was common for Plaintiff and other facility

staff members.

       37.       Defendant engaged in a scheme to manipulate hours, and to refuse to pay a

premium for overtime worked, in order to avoid payment of overtime.

       38.       At various times material hereto, Plaintiff and Members of the Class

worked hours in excess of forty (40) hours within a work week for Defendant, and they

were entitled to be paid an overtime premium equal to one and one-half times their

regular hourly rate for all of these hours.

       39.       Thus, Defendant consistently failed to pay Plaintiff and Members of the

Class an overtime premium for all of those hours in excess of forty hours per week that

they worked, in violation of the FLSA.

       40.       By failing to accurately record all of the hours worked by Plaintiff and

Members of the Class, Defendant has failed to make, keep, and preserve records with



                                              6
respect to each of its employees in a manner sufficient to determine their wages, hours,

and other conditions of employment, in violation of the FLSA. See 29 C.F.R. § 516.2

        41.    Defendant’s actions were willful, and showed reckless disregard for the

provisions of the FLSA.

        42.    Defendant willfully filed 1099 forms that contained fraudulent

information.

        43.    Defendant knew or should have known that they had a legal duty to

withhold taxes from all of Plaintiff and Members of the Class’ earnings and to provide

Plaintiff and Members of the Class with accurate W-2 tax statements for each tax year

during which they worked.

        44.    Defendant’s actions were willful, and showed reckless disregard for the

provisions of the Internal Revenue Code.

        45.    Named Plaintiff challenged Defendant’s unlawful payroll practices.

        46.    In retaliation for her complaints, Defendant terminated Plaintiff’s

employment on or about January 2020.

                     COLLECTIVE ACTION ALLEGATIONS

        47.    Plaintiff brings this case as an “opt-in” collective action on behalf of

similarly situated employees of Defendant (the “Class”) pursuant to 29 U.S.C. § 216(b).

The Class is composed of all hourly facility staff members whom Defendant failed to

compensate for all hours worked and overtime premiums earned in accordance with the

FLSA.




                                       7
       48.     Therefore, notice is properly sent to: “All hourly paid facility staff

members whom Defendant failed to compensate for all of the hours that they worked and

overtime premium earned from March 2017 to the present.”

       49.     The total number and identities of the Class members may be determined

from the records of Defendant, and the Class may easily and quickly be notified of the

pendency of this action.

       50.     Plaintiff is similar to the Class because she and the Class have been

unlawfully denied full payment of their wages as mandated by the FLSA.

       51.     Plaintiff’s experience with Defendant’s payroll practices is typical of the

experiences of the Class.

       52.     Defendant’s failure to pay for all hours worked and the overtime premium

rates required by the personal circumstances of the named Plaintiff or of the Class is

common to the Class.

       53.     Defendant’s failure to pay all wages due at a rate that was at least equal to

the applicable statutory minimum wage is common to the Class.

       54.     Overall, Plaintiff’s experience as a behavioral health technician/billing

manager/behavioral health technician lead who worked for Defendant is typical of the

experience of the Class.

       55.     Specific job titles or job duties of the Class do not prevent collective

treatment.




                                         8
        56.     Although the issues of damages can be individual in character, there

remains a common nucleus of operative facts concerning Defendant’s liability under the

FLSA in this case.

                     COUNT I – FLSA OVERTIME VIOLATIONS

        57.     Plaintiff realleges and readopts the allegations of Paragraphs 1 through 46

of this Complaint, as fully set forth herein. Plaintiff brings this action on behalf of herself

and all other similarly situated employees in accordance with 29 U.S.C. § 216(b).

Plaintiff anticipates that as this case proceeds, other individuals will sign consent forms

and join this collective action as plaintiffs.

        58.     During the statutory period, Plaintiff and the Class worked overtime hours

while employed by Defendant, and they were not properly compensated for all of these

hours under the FLSA.

        59.     Defendant failed to compensate Plaintiff and the Class for all of the hours

that Plaintiff and the Class worked in accordance with the FLSA

        60.     The Members of the Class are similarly situated because they were all

hourly employees of Defendant, were compensated in the same manner, and were all

subject to Defendant’s common policy and practice of failing to pay its employees for all

of the hours worked and overtime premium earned in accordance with the FLSA.

        61.     This reckless practice violates the provisions of the FLSA, specifically 29

U.S.C. § 207(a)(1). As a result, Plaintiff and the Members of the Class are individually

entitled to an amount equal to their unpaid overtime wages as liquidated damages.




                                            9
       62.    All of Defendant’s conduct, as alleged and described above, constitutes a

willful violation of the FLSA within the meaning of 29 U.S.C. § 255(a).

       63.    As a result of the foregoing, Plaintiff and the Class have suffered damages.

       WHEREFORE, Plaintiff and all similarly situated employees who join this

       collective action demand:

              (a)     Designation of this action as a collective action on behalf of the

                      Plaintiff and the prospective Class that she seeks to represent, in

                      accordance with the FLSA;

              (b)     Prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

                      similarly situated members of the FLSA putative class, apprising

                      them of the pendency of this action and permitting them to assert

                      timely FLSA claims in this action by filing individual consent to

                      sue forms pursuant to 29 U.S.C. § 216(b);

              (c)     Equitable tolling of the statute of limitations from the date of the

                      filing of this complaint until the expiration of the deadline for

                      filing consent to sue forms under 29 U.S.C. § 216(b);

              (d)     Leave to add additional plaintiffs by motion, the filing of written

                      consent forms, or any other method approved by this Court;

              (e)     Judgment against Defendant for an amount equal to the unpaid

                      wages of Plaintiff and all opt-in Members of the Class, at the

                      applicable overtime rate;




                                        10
               (f)     A declaratory judgment stating that the practices complained of

                       herein are unlawful under the FLSA;

               (g)     Judgment against Defendant for an amount equal to the unpaid

                       back wages of Plaintiff and all opt-in Members of the Class at the

                       applicable overtime rate, as liquidated damages;

               (h)     Judgment against Defendant stating that their violations of the

                       FLSA were willful;

               (i)     To the extent liquidated damages are not awarded, an award of

                       prejudgment interest;

               (j)     All costs and attorney’s fees incurred in prosecuting these claims;

                       and

               (k)     For such further relief as this Court deems just and equitable.

                         COUNT II – FLSA UNPAID WAGES

       64.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 46

of this Complaint, as though fully set forth herein.

       65.     During the statutory period, Plaintiff and the Class worked for Defendant,

and Defendant agreed to pay Plaintiff and the Class for their services.

       66.     Defendant consistently altered the reported hours worked by Plaintiff and

the Class, resulting in unpaid regular wages.

       67.     This conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

       68.     As a result of the foregoing, Plaintiff and the Class have suffered damages.




                                         11
WHEREFORE, Plaintiff and all similarly situated employees who join this

collective action demand:

       (a)    Designation of this action as a collective action on behalf of the

              Plaintiff and the prospective Class that she seeks to represent, in

              accordance with the FLSA;

       (b)     Prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

              similarly situated members of the FLSA putative class, apprising

              them of the pendency of this action and permitting them to assert

              timely FLSA claims in this action by filing individual consent to

              sue forms pursuant to 29 U.S.C. § 216(b);

       (c)     Equitable tolling of the statute of limitations from the date of the

              filing of this complaint until the expiration of the deadline for

              filing consent to sue forms under 29 U.S.C. § 216(b);

       (d)    Leave to add additional plaintiffs by motion, the filing of written

              consent forms, or any other method approved by this Court;

       (e)    Judgment against Defendant for an amount equal to the unpaid

              wages of Plaintiffs and all opt-in Members of the Class;

       (f)    Judgment against Defendant for an amount equal to the unpaid

              wages of Plaintiff and all opt-in Members of the Class, as

              liquidated damages;

       (g)    A declaratory judgment stating that the practices complained of

              herein are unlawful under the FLSA;



                                12
(h)   Judgment against Defendant stating that its violations of the FLSA

      were willful;

(i)   To the extent liquidated damages are not awarded, an award of

      prejudgment interest;

(j)   All costs and attorney’s fees incurred in prosecuting these claims;

      and

(k)   For such further relief as this Court deems just and equitable.




                        13
        COUNT III – UNPAID WAGES UNDER FLORIDA COMMON LAW

        69.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 46

of this Complaint, as though fully set forth herein.

        70.     During the statutory period, Plaintiff worked for Defendant and Defendant

agreed to pay Plaintiff for her services.

        71.     Defendant failed to pay Plaintiff all of the aforementioned “wages” owed

to Plaintiff.

        72.     As a result of the foregoing, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands:

                a)     A jury trial on all issues so triable;

                b)     That process issue, and that this Court take jurisdiction over the

                       case;

                c)     Judgment against Defendant for an amount equal to Plaintiff’s

                       unpaid back wages and overtime premium;

                d)     All costs and attorney’s fees incurred in prosecuting these claims,

                       in accordance with Fla. Stat. § 448.08;

                e)     For such further relief as this Court deems just.



          COUNT IV– CIVIL DAMAGES FOR FRAUDULENT FILING OF
             INFORMATION RETURNS UNDER 26 U.S.C. §7434 (a)

        73.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 46

of this Complaint, as though fully set forth herein.




                                            14
       74.     By failing to properly account for and pay Federal Insurance Contributions

Act (“FICA”) taxes on Plaintiff's behalf, as required by the IRS, during the course of

Plaintiff’s employment, Defendant filed fraudulent information returns with the IRS, in

violation of 26 U.S.C. § 7434.

       75.     By filing the fraudulent 1099 forms, Defendant substantially reduced its

obligation for payment of taxes pursuant to the FICA and the Federal Unemployment Tax

Act.

       76.     Under the Internal Revenue Code, “[if] any person willfully files a

fraudulent information return with respect to payments purported to be made to any other

person, such other person may bring a civil action for damages against the person so

filing such return.” 26 U.S.C. § 7434(a).

       77.     Defendant’s misclassification of the majority of its workforce was made to

avoid the Company’s responsibilities to its employees under applicable provisions of the

IRS Code.

       WHEREFORE, Plaintiff demands:

               a)     Costs attributable to resolving deficiencies, damages of $5,000 for

                      Plaintiff, and damages resulting from the additional tax debt and

                      additional time and expenses associated with any necessary

                      correction.

               b)     That Defendants be ordered to take all the necessary steps to

                      correct the above identified information returns.




                                        15
               c)      All costs and attorney’s fees incurred in prosecuting these claims;

                       and

               d)      For such further relief as the Court deems just and equitable.

                          COUNT V – FLSA RETALIATION

       78.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 46

of this Complaint, as though fully set forth herein.

       79.     By protesting Defendant’s unlawful payroll practices, Plaintiff engaged in

protected activity under the FLSA.

       80.     Defendant retaliated against Plaintiff for engaging in protected activity

under the FLSA by terminating Plaintiff’s employment

       81.     The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA, within the meaning of 29 U.S.C. § 255(a).

       82.     Plaintiff was injured by Defendant’s violations of the FLSA.

       WHEREFORE, Plaintiff demands:

               (a)     A jury trial on all issues so triable;

               (b)     That process issue and that this Court take jurisdiction over the

                       case;

               (c)     That this Court enter a judgment, stating that Defendant retaliated

                       against Plaintiff in violation of the FLSA;

               (d)     Compensation for lost wages, benefits, and other remuneration;

               (e)     Compensatory damages, including emotional distress, allowable at

                       law; and




                                          16
        (f)     For such further relief as this Court deems just and equitable.

                         JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Dated this 19th day of March, 2020.




                                        Florida Bar Number: 661201
                                        WENZEL FENTON CABASSA, P.A.
                                        1110 North Florida Avenue, Suite 300
                                        Tampa, Florida 33602
                                        Main Number: 813-224-0431
                                        Direct Dial: 813-386-0995
                                        Facsimile: 813-229-8712
                                        Email: dsmith@wfclaw.com
                                        Email: rcooke@wfclaw.com
                                        Attorneys for Plaintiff




                                   17
